                    Case 2:21-bk-14537-DS                            Doc 2 Filed 05/31/21 Entered 05/31/21 17:25:09                                             Desc
                                                                     Main Document     Page 1 of 1

 Fill in this information to identify the case:
 Debtor name Levant Group
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Halco Management                                                Lease Payments         Disputed                                                                        $138,000.00
 11040 Santa Monica
 Blvd
 Los Angeles, CA
 90025
 Jamal Yacoub                                                    Wages                                                                                                      $1,100.00
 12102 S La Cienega
 Blvd
 Hawthorne, CA
 90250
 LADWP                                                           Utility Bill                                                                                             $10,000.00
 1394 S Sepulveda
 Blvd
 Los Angeles, CA
 90025
 U.S. Small Business                                             Unsecured Loan                                                                                         $150,000.00
 Administration
 Office of General
 Counsel
 312 North Spring
 Street 5th Floor
 Los Angeles, CA
 90012




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
